DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:  Examiner Chu called Applicant’s representative Mr. Howard I. Levy on 12/12/2022 to confirm that the preliminary amended claims filed on 09/30/2021 is subject to examination, not the original claim set filed on 01/11/2022.  A supplemental amendment based on the preliminary amended claims filed on 09/30/2021 is required to replace the amendment filed on 01/11/2022.     
Based on the preliminary amended claims filed on 09/30/2021, claims 1-10 are cancelled.  New claims 11-18 are added, and pending in the instant application. 
 
Priority
This application is a National Phase Application of PCT Application No. PCT/CN2020/094242 filed June 3, 2020 which claims the priority of Chinese Application No. 202010125253.7 filed on February 27, 2020.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 07/30/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 11-18 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 16 depends on canceled claim 3.  Therefore, claim 16 is indefinite.  
	

Conclusions
Claims 11-15 and 17-18 are allowed.
Claim 16 is rejected.  
A supplemental amendment based on the preliminary amendment filed on 09/30/2021 is required.
   
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731